Case: 11-60744     Document: 00511949994         Page: 1     Date Filed: 08/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 8, 2012
                                     No. 11-60744
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SHABANA ALI; IRSHAD ALI; SAIF ALI; SAFIYA ALI,

                                                  Petitioners

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 060 270
                                BIA No. A088 809 510
                                BIA No. A088 809 511
                                BIA No. A088 809 512


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Shabana Ali, a native and citizen of India; Irshad Ali, a native and citizen
of Pakistan; Saif Ali, a native of the United Arab Emirates and a citizen of
Pakistan; and Safiya Ali, a native of the United Arab Emirates and a citizen of
India, petition this court for review of the Board of Immigration Appeals’ (BIA)
order denying their motion to reopen their removal proceedings. The Alis

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60744    Document: 00511949994       Page: 2   Date Filed: 08/08/2012

                                   No. 11-60744

maintain that the BIA abused its discretion when it concluded that they had not
suffered prejudice as a result of their attorney’s deficient performance. The Alis
claim that they established their prima facie eligibility for asylum or
withholding of removal under 8 U.S.C. § 1231(b)(3)).
      We review the denial of a motion to reopen for an abuse of discretion. See
Mai v. Gonzales, 473 F.3d 162, 164 (5th Cir. 2006). We review questions of law
de novo and review any factual findings under the substantial-evidence test. See
Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005).
      The Alis have failed to meet the standard for ineffective assistance of
counsel, which requires that they establish that they were substantially
prejudiced by their attorney’s performance. See Gutierrez-Morales v. Homan,
461 F.3d 605, 609 (5th Cir. 2006); Matter of Lozada, 19 I. & N. Dec. 637, 638
(BIA 1988). To show substantial prejudice, the Alis were required to make a
prima facie showing that they were eligible for the relief they sought and that
they could have made a strong showing in support of their applications. See
Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997). The Alis’ assertions that they
were prejudiced by their attorney’s performance are speculative and conclusory.
The Alis have not (1) explained the bases for either their applications for
withholding under the Immigration and Nationality Act or their putative
applications for asylum or (2) offered evidence in support of those applications.
More specifically, they have not explained or offered evidence regarding their
assertions (1) that conditions in Pakistan are deteriorating; thus, they have not
shown that the one-year filing deadline for asylum applications would have been
excused; (2) that their family constituted a particular social group; (3) that they
possess a well-founded fear of persecution on account of their membership in a
particular social group, (4) that there exists a clear probability that their life or
freedom would be threatened on account of their membership in a particular
social group, or (5) that the one-year filing deadline for asylum applications
would have been excused. See Chen v. Gonzales, 470 F.3d 1131, 1135-38 (5th

                                         2
   Case: 11-60744     Document: 00511949994     Page: 3   Date Filed: 08/08/2012

                                   No. 11-60744

Cir. 2006); 8 U.S.C. §§ 1101(a)(42)(A), 1158(a)(2)(B), (a)(2)(D), (b)(1)(A),
(b)(1)(B)(i); 8 C.F.R. § 208.4(a)(5).
      In light of the foregoing, the Alis have not demonstrated an abuse of
discretion on the BIA’s part because, as the BIA determined, they have not
shown any prejudice resulting from their attorney’s performance given that they
failed to establish a prima facie case for either asylum or withholding of removal.
See Chen, 470 F.3d at 1135; Anwar, 116 F.3d at 144. Accordingly, their petition
for review is DENIED.




                                        3